Case 4:18-cv-01115 Document 60 Filed on 08/07/20 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              August 07, 2020
                                                                             David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        ATLAS IMPORTS, INC.          §   CIVIL ACTION NO.
        d/b/a THE HOUSE OF           §   4:18-cv-01115
        CHANDELIERS,                 §
                   Plaintiff,        §
                                     §
                                     §
               vs.                   §   JUDGE CHARLES ESKRIDGE
                                     §
                                     §
        ATAIN SPECIALTY              §
        INSURANCE                    §
        COMPANY,                     §
                  Defendant.         §

                       ORDER ADOPTING
                MEMORANDUM AND RECOMMENDATION

           The objections by Defendant Atain Specialty Insurance
       Company to the Memorandum and Recommendation signed by
       the Magistrate Judge are denied. Dkt 58.
           The Memorandum and Recommendation resolved four
       motions. See Dkt 57. These are Atain’s Motion for Partial
       Summary Judgment, Dkt 23; Atain’s Motion to Exclude Sam
       Vacek, Dkt 24; Plaintiff Atlas Imports, Inc’s Motion to Exclude
       Michael Spinazzola, Dkt 25; and Atlas’s Motion for Partial
       Summary Judgment, Dkt 27. The Magistrate Judge granted
       Atain’s motion to exclude, denied Atlas’ motion to exclude, and
       recommended granting Atain’s motion for summary judgment
       and denying Atlas’ motion for summary judgment.
           Atlas filed timely objections. Dkt 58. It seeks reversal on
       largely all of the Magistrate Judge’s conclusions, both as to the
       nondispositive motions and the dispositive summary judgment
       motions.
Case 4:18-cv-01115 Document 60 Filed on 08/07/20 in TXSD Page 2 of 2




            When reviewing an objection to a nondispositive ruling by a
       magistrate judge, the district court “must consider timely
       objections and modify or set aside any part of the order that is
       clearly erroneous or is contrary to law.” FRCP 72(a); 28 USC
       § 636(b)(1)(A); see also DHI Group Inc v Kent, 2019 WL 1958390,
       *2 (SD Tex).
            When reviewing recommendations on dispositive motions, a
       district court reviews de novo any conclusions by a magistrate judge
       to which a party has specifically objected. See 28 USC
       § 636(b)(1)(C); United States v Wilson, 864 F2d 1219, 1221 (5th Cir
       1989). The court may accept any other portions to which there is
       no objection if no clear error appears on the face of the record.
       See Guillory v PPG Industries, Inc, 434 F3d 303, 308 (5th Cir 2005),
       citing Douglass v United Services Automobile Association, 79 F3d 1415,
       1420 (5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
       (1983).
            The Court has reviewed the objections, the pleadings, the
       record, and the applicable law. The Court has also reviewed de
       novo the specific objections by Atlas to the recommendation of
       the Magistrate Judge regarding the two motions for summary
       judgment. The objections do not overcome the detailed
       reasoning of the Memorandum and Recommendation. No other
       clear error appears.
            The Memorandum and Recommendation is ADOPTED as the
       Memorandum and Order of this Court. Dkt 57.
           The objections by Atlas are OVERRULED. Dkt 58.
           SO ORDERED.


           Signed on August 7, 2020, at Houston, Texas.



                                      Hon. Charles Eskridge
                                      United States District Judge




                                         2
